Citation Nr: 0713938	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for a chronic left hip 
disorder.  

3.  Entitlement to service connection for a chronic left knee 
disorder.  

4.  Entitlement to an increased disability evaluation for the 
veteran's left tibial fracture residuals with a one-half inch 
left leg shortening and post-traumatic left ankle and left 
foot tarsal bone degenerative changes, currently evaluated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262-5010, to include the issue of 
a separate compensable evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1944 to April 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for a chronic low back disorder, a chronic 
left hip disorder, and a chronic left knee disorder and an 
increased disability evaluation for the veteran's left tibial 
fracture residuals with a one-half inch left leg shortening 
and post-traumatic left ankle and left foot tarsal bone 
degenerative changes   In April 2007, the veteran submitted a 
Motion to Advance on the Docket.  In May 2007, the Board 
granted the veteran's motion.  

The issue of an increased evaluation for the veteran's left 
tibial fracture residuals with a one-half inch left leg 
shortening and post-traumatic left ankle and left foot tarsal 
bone degenerative changes, to include the issue of a separate 
compensable evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5010 is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  Service connection is currently in effect for left tibial 
fracture residuals with a one-half inch left leg shortening 
and post-traumatic left ankle and left foot tarsal bone 
degenerative changes; a left leg scar; and inactive 
moderately advance chronic pulmonary tuberculosis.  

2.  A chronic low back disorder was not manifested during 
wartime service or for many years thereafter.  The veteran's 
chronic lumbar spine degenerative disc disease has not been 
shown to have originated during wartime service.  

3.  The veteran's chronic lumbar spine degenerative disc 
disease has not been shown to be etiologically related to his 
service-connected disabilities.  

4.  A chronic left hip disorder was not manifested during 
wartime service or at any time thereafter.  

5.  A chronic left knee disorder was not manifested during 
wartime service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2006).  

2.  A chronic low back disorder was not proximately due to or 
the result of the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2006 as amended).  

3.  A chronic left hip disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2006).  

4.  A chronic left hip disorder was not proximately due to or 
the result of the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2006 as amended).  

5.  A chronic left knee disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2006).  

6.  A chronic left knee disorder was not proximately due to 
or the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2006 as 
amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to service connection, the 
Board observes that the RO issued a VCAA notice to the 
veteran in August 2003 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  The August 
2003 VCAA notice was issued prior to the December 2003 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  There remains no issue as 
to the substantial completeness of the veteran's claims. 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as a preponderance of the evidence is against his claims and 
any notice deficiencies thus rendered moot.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006 as amended).  
The Court has clarified that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Service connection is currently in effect for 
left tibial fracture residuals with a one-half inch left leg 
shortening and post-traumatic left ankle and left foot tarsal 
bone degenerative changes; a left leg scar; and inactive 
moderately advance chronic pulmonary tuberculosis.  



A.  Low Back

The veteran's service medical records make no reference to a 
chronic low back disorder.  In his June 2003 claim for 
service connection, the veteran advanced that he experienced 
chronic low back pain "as a result of having to walk 
abnormally due to the [left tibial] fracture."  

A December 2004 VA treatment record states that the veteran 
complained of intermittent low back pain.  At a February 2005 
VA examination for compensation purposes, the veteran 
complained of low back pain which radiated into the left 
buttock.  Contemporaneous X-ray studies of the lumbar spine 
revealed findings consistent with degenerative disc disease.  
The veteran was diagnosed with lumbar spine degenerative disc 
disease.  The examiner opined that:  

Then this examiner feels that it is not 
likely at all that the veteran's left 
tibia fracture and residual shortening as 
(sic) produced or been in any way 
contributory to the development of 
degenerative disc disease in the lumbar 
spine which is noted on X-ray.  ...  This 
examiner cannot construe any scenario 
which would induite (sic) the half-inch 
shortening due to the fracture of the 
left tibia as being a cause for the 
degenerative disc disease.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic low back disorder was not manifested during active 
service or for many years thereafter.  The first clinical 
documentation of record of the veteran's chronic lumbar spine 
degenerative disc disease is dated in 2004, some 57 years 
after service separation.  No competent medical professional 
has attributed the veteran's chronic lumbar spine 
degenerative disc disease to his wartime service or his 
service-connected disabilities.  Indeed, the examiner at the 
February 2005 VA examination for compensation purposes 
expressly negated the existence of such an etiological 
relationship.  

The veteran asserts that he incurred a chronic low back 
disorder secondary to his service-connected left tibial 
fracture residuals.  The veteran's claim is supported solely 
by his own written statements.  Such evidence is insufficient 
to establish either a diagnosis or etiological relationship 
to the veteran's active service and/or service-connected 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board concludes that a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a chronic low back disorder.  

B.  Left Hip and Left Knee

The veteran's service medical records do not refer to either 
a chronic left hip disorder or a chronic left knee disorder.  
In his June 2003 claim for service connection, the veteran 
advanced that he experienced chronic left lower extremity 
joint pain "as a result of having to walk abnormally due to 
the [left tibial] fracture."  

A June 2003 VA treatment record states that the veteran 
complained of left knee pain.  Contemporaneous X-ray study of 
the left knee revealed no abnormalities.  

At a September 2003 VA examination for compensation purposes, 
the veteran complained of left knee pain.  No chronic left 
hip or left knee disabilities were diagnosed.  

At the February 2005 VA examination for compensation 
purposes, the veteran complained of left knee pain and left 
hip/buttock pain.  He clarified that his left knee pain was 
initially manifested in approximately 1999 or 2000.  
Contemporaneous X-ray studies of the pelvis and left lower 
extremity revealed no hip abnormalities.  The examiner stated 
that there was no evident hip or knee pathology.  The 
physician clarified that:

There may be symptoms of pain in the left 
knee. However, there is no supportive 
finding on either physical examination 
nor (sic) X-ray to suggest any ongoing 
left knee pathology.  

A chronic left hip disorder and a chronic left knee disorder 
were not objectively shown during wartime service or at any 
time thereafter.  The veteran's claims are supported solely 
by his own written statements.  Such statements are 
insufficient to establish the existence of either a chronic 
left hip disorder or a chronic left knee disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, service connection for both a chronic 
left hip disorder and a chronic left knee disorder is not 
warranted.  


ORDER

Service connection for a chronic low back disorder is denied.  

Service connection for a chronic left hip disorder is denied.  

Service connection for a chronic left knee disorder is 
denied.  


REMAND

The veteran contends that an increased evaluation is 
warranted for his left tibial fracture residuals with a 
one-half inch left leg shortening and post-traumatic left 
ankle and left foot tarsal bone degenerative changes as the 
disabilities are productive of significant physical 
impairment.  The accredited representative advanced that the 
record supports assignment of a separate compensable 
evaluation for the disabilities under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Initially, the Board observes that the veteran has not been 
provided with a VCAA notice which informs him of the type of 
evidence necessary to establish an effective date for an 
award of an increased evaluation and/or separate compensable 
evaluation for his left tibial fracture residuals.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In reviewing the reports of the September 2003 and February 
2005 VA examinations for compensation purposes, the Board 
observes that the examiners did not identify either the 
specific left lower extremity joints affected by the 
veteran's service-connected arthritic disability or any 
associated limitation of motion of the left foot.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his left tibial fracture residuals 
with a one-half inch left leg shortening 
and post-traumatic left ankle and left 
foot tarsal bone degenerative changes.  
All indicated tests and studies, 
including X-ray studies, should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically state whether the veteran's 
service-connected arthritic disorder 
involves any left foot joints.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected left tibial 
fracture residuals, left leg shortening, 
and post-traumatic left ankle and left 
foot tarsal bone arthritic disability and 
any associated pain with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the left lower 
extremity including the foot should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's left lower extremity 
disabilities upon his vocational 
pursuits. 

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Adjudicate the veteran's entitlement 
to a separate compensable evaluation for 
his left tibial fracture residuals with a 
one-half inch left leg shortening and 
post-traumatic left ankle and left foot 
tarsal bone degenerative changes under 
the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 and 
readjudicate his entitlement to an 
increased evaluation for that disability 
under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 with 
specific consideration of the provisions 
of 38 C.F.R. § 4.14 (2006) and the 
Court's holding in Esteban v. Brown, 6 
Vet. App. 259 (1994).  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


